--------------------------------------------------------------------------------

EXHIBIT 10.68




(Operation Number 36371)
 
 
SUPPLEMENTAL AGREEMENT
relating to the
LOAN AGREEMENT DATED 21 JULY, 2006
(as amended by an Amendatory Letter Agreement dated 16 November, 2006)




between




CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.




and




EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT
 
 
 
Dated August 22, 2007



--------------------------------------------------------------------------------


 
SUPPLEMENTAL LOAN AGREEMENT
 
 
SUPPLEMENTAL LOAN AGREEMENT (this “Supplemental Agreement”) dated August 22,
2007 between CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. a company incorporated and
existing under the laws of Bermuda (the "Borrower"), and the EUROPEAN BANK FOR
RECONSTRUCTION AND DEVELOPMENT, an international organisation formed by treaty
("EBRD").


WHEREAS:


(A)    This Supplemental Agreement is supplemental to a Loan Agreement dated 21
July, 2006, as amended by an Amendatory Letter Agreement dated 16 November, 2006
(together the "Original Loan Agreement") made between the Borrower and EBRD,
whereby EBRD agreed to lend to the Borrower a maximum aggregate principal amount
not to exceed €100,000,000 consisting of:


(1)
the A Loan in an amount not to exceed €50,000,000; and



(2)
the B Loan in an amount not to exceed €50,000,000.



(B)      By a loan agreement dated on or about the date hereof (the “New Loan
Agreement”) between the Borrower and EBRD, EBRD has agreed to lend to the
Borrower a maximum aggregate additional principal amount of €50,000,000,
consisting of:


(1)
the A Loan (as defined thereunder) in an amount not to exceed €25,000,000; and



(2)
the B Loan (as defined thereunder) in an amount not to exceed €25,000,000.



(C)      The Parties have agreed to amend the Original Loan Agreement.


NOW IT IS HEREBY AGREED as follows:




ARTICLE I – INTERPRETATION


Section 1.01.      Definitions
 
   Terms defined in the Original Loan Agreement shall, unless otherwise defined
or the context otherwise requires, have the same meanings in this Supplemental
Agreement.


Section 1.02.      Interpretation


(a)       In this Supplemental Agreement, the headings are inserted for
convenience of reference only and shall not affect the interpretation of this
Supplemental Agreement.


--------------------------------------------------------------------------------



(b)    Subject to the provisions contained herein, the Original Loan Agreement
shall remain in full force and effect and this Supplemental Agreement and the
Original Loan Agreement shall be read and construed as one document and any
reference therein to "herein", "hereunder", the "Loan Agreement", "this
Agreement" and similar expressions shall be read and construed as a reference to
the Original Loan Agreement as amended by this Supplemental Agreement and
references in the Original Loan Agreement to representations or to other
provisions contained in the Original Loan Agreement shall be read and construed
as including references to representations and other provisions contained in
this Supplemental Agreement.


(c)    This Supplemental Agreement constitutes a Financing Agreement.




ARTICLE II – AMENDMENTS TO ORIGINAL LOAN AGREEMENT


Section 2.01.      Amendments to Original Loan Agreement


It is hereby agreed that with effect on and from the date hereof the Original
Loan Agreement is amended as follows:


 
(1)
In Section 1.01, the definition of "Margin" shall be substituted the following
definition:

 
                     " “Margin” means 1.625% per annum.";


 
(2)
Sections 3.04(a)(2) and (3) shall be amended to the effect that, on and from the
date hereof until the Final Maturity Date, the Borrower shall pay to EBRD a
commitment charge at the rate of 0.8125% per annum on so much of the A Loan as
has not, from time to time, been disbursed to the Borrower or cancelled and
0.8125% per annum on so much of the B Loan as has not, from time to time, been
disbursed to the Borrower or cancelled.



(3)   (a)
In Section 1.01, the following definitions shall be amended to read in identical
terms to the same definitions in Section 1.01 of the New Loan Agreement:



 
(i)
“Available Amount”;

 
(ii)
“Interest Payment Date”; and

(iii)
“Interest Period”.



(b)
In Section 1.01, the following new definitions shall be inserted in the correct
alphabetical ordering to read in identical terms to the same definitions in
Section 1.01 of the New Loan Agreement:


-2-

--------------------------------------------------------------------------------


 
 
(i)
“Quarterly Date”; and

 
(ii)
“Reduction Date”.

 
(c)
A new Section 3.05(b) shall be inserted (with consequential renumbering) to read
in identical terms to Section 3.05(b) of the New Loan Agreement.

 
(d)
The following Sections and Exhibit shall be amended to read in identical terms
to the same Sections and Exhibit in the New Loan Agreement:

 
(i)
Section 3.07;

(ii)
Section 3.13(c);

(iv)
Section 3.14;

(v)
Section 4.02(g);

(vi)
Sections 7.01(a), (b) and (f);

(vii)
Section 8.02(b) (with consequential renumbering); and

(viii)
Exhibit A.

 
(4)
In Section 3.04(a) and (c), each reference to “Interest Payment Date” shall be
amended to read “Quarterly Date”.

 
 
(5)
The table in Schedule 1 shall be substituted with the following table:

 
Period
Commitment
Facility Agreement date to 10 May 2009
€100,000,000
11 May 2009 to 10 November 2009
€85,000,000  
11 November 2009 to 10 May 2010
€70,000,000  
11 May 2010 to 10 November 2010
€55,000,000 
11 November 2010 to 10 May 2011
€40,000,000  

 
 
ARTICLE III – FEES, COSTS AND EXPENSES


Section 3.01.     Fees


(a)         The Borrower shall pay to EBRD an amendment fee of 0.05% of the
Loan.  Such amendment fee shall be due and payable not later than the first
Disbursement under the New Loan Agreement or seven Business Days after the date
of this Supplemental Agreement, whichever is earlier.

-3-

--------------------------------------------------------------------------------


 
(b)    The charges, commissions and fees referred to in this Supplemental
Agreement are exclusive of any Tax which might be chargeable in connection
therewith.  If any Tax becomes chargeable, the Borrower shall pay such Tax to
EBRD at the same time as such charge, commission or fee becomes due and
payable.  For the avoidance of doubt, this Section 3.01(b) shall not apply with
respect to any Tax assessed on EBRD by reference to the net income received or
receivable (but not any sum deemed to be received or receivable) by EBRD.


Section 3.02.
 Costs and expenses

 
Section 3.01 shall be without prejudice to the provisions of Section 5.13(b)(3)
of the Original Loan Agreement which shall apply in relation to this
Supplemental Agreement and the amendments herein to the Original Loan Agreement.




ARTICLE IV – REPRESENTATIONS AND WARRANTIES


Section 4.01. 
 Representations and Warranties

 
         The Borrower hereby represents and warrants as at the date hereof in
the terms of the representations and warranties contained in Section 2 of the
Original Loan Agreement (other than any representation or warranty thereunder
which specifies such representation or warranty is provided thereunder “as of
the date of this Agreement”), with reference to the facts and circumstances
subsisting as at the date hereof and taking into account this Supplemental
Agreement and the amendments made by this Supplemental Agreement.




ARTICLE V - MISCELLANEOUS
 
Section 5.01.
Continuation

 
(a)    Except where inconsistent with the provisions of this Supplemental
Agreement, the Original Loan Agreement is hereby confirmed and shall remain in
full force and effect.


(b)    Save to the extent specifically referred to in this Supplemental
Agreement, nothing contained in this Supplemental Agreement shall be construed
as a waiver, variation or amendment of the provisions of the Original Loan
Agreement.
 
Section 5.02.
Governing Law

 
 This Supplemental Agreement shall be governed by and construed in accordance
with English law.

-4-

--------------------------------------------------------------------------------


 
Section 5.03.
Arbitration and Jurisdiction

 
(a)       Any dispute, controversy or claim arising out of or relating to this
Supplemental Agreement, or the breach, termination or invalidity hereof, shall
be settled by arbitration in accordance with the UNCITRAL Arbitration Rules as
at present in force.  There shall be one arbitrator and the appointing authority
shall be LCIA.  The seat and place of arbitration shall be London, England and
the English language shall be used throughout the arbitral proceedings.  The
parties hereby waive any rights under the Arbitration Act 1996 or otherwise to
appeal any arbitration award to, or to seek determination of a preliminary point
of law by, the courts of England.  The arbitral tribunal shall not be authorised
to take or provide, and the Borrower agrees that it shall not seek from any
judicial authority, any interim measures of protection or pre-award relief
against EBRD, any provisions of the UNCITRAL Arbitration Rules
notwithstanding.  The arbitral tribunal shall have authority to consider and
include in any proceeding, decision or award any further dispute properly
brought before it by EBRD (but no other party) insofar as such dispute arises
out of any Financing Agreement, but, subject to the foregoing, no other parties
or other disputes shall be included in, or consolidated with, the arbitral
proceedings.  In any arbitral proceeding, the certificate of EBRD as to any
amount due to EBRD under any Financing Agreement shall be prima facie evidence
of such amount unless the findings in such certificate involve manifest error.
 
(b)       Notwithstanding Section 5.03(a), this Supplemental Agreement and the
other Financing Agreements, and any rights of EBRD arising out of or relating to
this Supplemental Agreement or any other Financing Agreement, may, at the option
of EBRD, be enforced by EBRD in the courts of Bermuda or England or in any other
courts having jurisdiction.  For the benefit of EBRD, the Borrower hereby
irrevocably submits to the non-exclusive jurisdiction of the courts of England
with respect to any dispute, controversy or claim arising out of or relating to
this Supplemental Agreement or any other Financing Agreement, or the breach,
termination or invalidity hereof or thereof.  The Borrower hereby irrevocably
designates, appoints and empowers CME Development Corp. at its registered office
(being, on the date hereof, at Aldwych House, 81 Aldwych, London WC2B 4HN,
England) to act as its authorised agent to receive service of process and any
other legal summons in England for purposes of any legal action or proceeding
brought by EBRD in respect of any Financing Agreement.  The Borrower hereby
irrevocably consents to the service of process or any other legal summons out of
such courts by mailing copies thereof by registered airmail postage prepaid to
its address specified herein.  The Borrower covenants and agrees that, so long
as it has any obligations under this Supplemental Agreement, it shall maintain a
duly appointed agent to receive service of process and any other legal summons
in England for purposes of any legal action or proceeding brought by EBRD in
respect of any Financing Agreement and shall keep EBRD advised of the identity
and location of such agent.  Nothing herein shall affect the right of EBRD to
commence legal actions or proceedings against the Borrower in any manner
authorised by the laws of any relevant jurisdiction.  The commencement by EBRD
of legal actions or proceedings in one or more jurisdictions shall not preclude
EBRD from commencing legal actions or proceedings in any other jurisdiction,
whether concurrently or not.  The Borrower irrevocably waives any objection it
may now or hereafter have on any grounds whatsoever to the laying of venue of
any legal action or proceeding and any claim it may now or hereafter have that
any such legal action or proceeding has been brought in an inconvenient forum.

-5-

--------------------------------------------------------------------------------


 
(c)      The Borrower agrees to the provisions of this Section 5.03 solely
because the counterparty to this Supplemental Agreement as at the date hereof is
EBRD.
 
Section 5.04.
Privileges and Immunities of EBRD

 
Nothing in this Supplemental Agreement shall be construed as a waiver,
renunciation or other modification of any immunities, privileges or exemptions
of EBRD accorded under the Agreement Establishing the European Bank for
Reconstruction and Development, international convention or any applicable law.
 
Section 5.05.
Counterparts

  
   This Supplemental Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.


-6-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Supplemental Agreement to be signed in their
respective names as of the date first above written.




CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.




By: 
/s/ Wallace Macmillan
   
Name: 
Wallace Macmillan
   
Title:
Chief Financial Officer
 

 
-7-

--------------------------------------------------------------------------------



EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT
 
 
By: 
/s/ Chris Taubman 
   
Name: 
Chris Taubman
   
Title:
Senior Banker
 

 
 
-8-

--------------------------------------------------------------------------------